

115 S209 IS: To authorize an additional district judgeship for the district of Idaho.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 209IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize an additional district judgeship for the district of Idaho.
	
		1.District judgeship for the district of Idaho
 (a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 1 additional district judge for the district of Idaho.
 (b)Technical and conforming amendmentThe table in section 133(a) of title 28, United States Code, is amended by striking the item relating to Idaho and inserting the following:
				Idaho3.